NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARCO HEYWARD,                                  No.    17-16412

                Plaintiff-Appellant,            D.C. No. 3:15-cv-04802-JCS

 v.
                                                MEMORANDUM*
HAYWARD POLICE DEPARTMENT; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
               Joseph C. Spero, Chief Magistrate Judge, Presiding**

                          Submitted February 13, 2018***

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Marco Heyward appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging claims arising from his detention. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Oyama v. Univ. of

Hawaii, 813 F.3d 850, 860 (9th Cir. 2015). We affirm.

      The district court properly granted summary judgment on Heyward’s

unlawful detention claim because Heyward failed to raise a genuine dispute of

material fact as to whether defendants McCrea and Wright lacked probable cause

to detain him. See Cal. Penal Code § 602(c); United States v. Gonzales, 749 F.2d
1329, 1337 (9th Cir. 1984) (probable cause for a warrantless arrest exists if “under

the totality of the facts and circumstances known to the arresting officer, a prudent

person would have concluded that there was a fair probability that the suspect had

committed a crime”).

      The district court properly granted summary judgment on Heyward’s

excessive force claim because Heyward failed to raise a triable dispute as to

whether defendants McCrea and Wright’s use of force in handcuffing Heyward

was unreasonable. See Espinosa v. City & County of San Francisco, 598 F.3d 528,

537 (9th Cir. 2010) (discussing framework for analyzing an excessive force claim

under the Fourth Amendment); Arpin v. Santa Clara Valley Transp. Agency, 261
F.3d 912, 921-22 (9th Cir. 2001) (affirming summary judgment on an excessive

force claim where plaintiff failed to provide specific facts that the force used by the

                                          2                                     17-16412
application of handcuffs was unreasonable).

      The district court properly granted summary judgment on Heyward’s equal

protection claim based on racial profiling because Heyward failed to raise a triable

dispute as to whether defendants McCrea and Wright’s actions constituted

intentional discrimination against Heyward based on his membership in a protected

class. See Thornton v. City of St. Helens, 425 F.3d 1158, 1166 (9th Cir. 2005) (“To

state a § 1983 claim for violation of the Equal Protection Clause a plaintiff must

show that the defendants acted with an intent or purpose to discriminate against the

plaintiff based upon membership in a protected class.” (citation and internal

quotation marks omitted)).

      The district court properly granted summary judgment on Heyward’s claim

under Monell v. Department of Social Services, 436 U.S. 658 (1978), because

Heyward failed to raise a triable dispute as to whether a constitutional deprivation

resulted from an official policy, practice, or custom. See Cameron v. Craig, 713
F.3d 1012, 1023 (9th Cir. 2013) (setting forth elements of a Monell claim).

      Contrary to Heyward’s contention, the record does not show that defendant

White recorded the incident.

      We reject as without merit Heyward’s contentions concerning judicial bias,

                                          3                                     17-16412
and fabrication and suppression of audio recordings.

      AFFIRMED.




                                        4              17-16412